Title: From Thomas Jefferson to William F. Gray, 16 March 1825
From: Jefferson, Thomas
To: Gray, William F.


Sir
Monto
Mar. 16. 25
Your favor of Feb. 24, is recd and I have this day desired Colo Peyton of Richmd to remit you 15. 25 I  recd some time ago a letter from mr Withers on the subject of the Reviews, but it will suit me much better to take them from the agent of Richmond instead of Fredsbg because he can annually call on my correspdt there for payment so as that I may never be in arrears. understandg that mr Fitzwhylson is the agent there, I this day write to him to furnish them hereafter. Accept the assurance of my great esteem & respect.Th: J